In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-20-00269-CV
                  ___________________________

   LOUIS RAY MARTINEZ, SR., INDIVIDUALLY, AND AS PERSONAL
 REPRESENTATIVE AND/OR EXECUTOR OF THE ESTATE OF CARMEN
 MEZA MARTINEZ, DECEASED, CYNTHIA MARTINEZ RODRIGUEZ, JOE
  BENJAMIN RANGEL, JR., MICHAEL ANTHONY RANGEL, LOUIS RAY
   MARTINEZ, JR., AND JONATHAN FRANK MARTINEZ, Appellants

                                 V.

BAYLOR UNIVERSITY MEDICAL CENTER; MARK EDWARD BANKER, M.D.;
   JOHN MARK BAYOUTH, M.D.; LENKA STANKOVA, M.D.; GERALD
 ROBERT STEPHENSON, JR.; M.D.; RACHEL TAY, M.D.; RAJESH RAMESH
  GANDHI, M.D.; JESSICA GONZALEZ, M.D.; DAVID B. MCREYNOLDS,
  M.D.; ROBERT MEDELL, M.D.; HAIBO WANG, M.D.; AMANDA BULL,
CRNA; ASHLEY JONES, CRNA; STEPHEN PARRISH, CRNA; AND GABRIEL
                     TROHA, CRNA, Appellees


                On Appeal from the 96th District Court
            Tarrant County, Texas
        Trial Court No. 096-282882-15


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion




                        2
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellants’ Motion to Dismiss” and “Appellees’ Joint

Response to Appellants’ Motion to Dismiss.” We grant the motion and dismiss this

appeal as to all parties. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                         Per Curiam

Delivered: January 28, 2021




                                             3